Citation Nr: 0937875	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-28 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 
1976, November 1976 to September 1992, and from January 2003 
to April 2004.  He served in the Army Reserve from 1992 to 
2003.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran has 
diverticulitis.


CONCLUSION OF LAW

Service connection for diverticulitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2005 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, May 2006 correspondence 
provided Dingess notice, which was followed by a July 2008 
statement of the case.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA examination reports.  The Veteran has 
submitted VA treatment records and was provided an 
opportunity to set forth his contentions during a June 2006 
hearing before the undersigned Veterans Law Judge.  

The appellant was not afforded a VA medical examination for 
his diverticulitis.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence dated during the appeal 
period that the Veteran has diverticulitis.  McLain v. 
Nicholson, 21 Vet. App. 319 (2007).  He testified during the 
June 2009 hearing that he did not take medication for 
diverticulitis and was not currently being treated for it.  
His representative stated that the Veteran had no current 
medical evidence.  Thus, the Board finds that the information 
and competent medical evidence of record, as set forth and 
analyzed below, contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); 
McLendon, supra; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The Veteran contends that as a result of his service he now 
has diverticulitis that began in 1998.

The Board finds that the preponderance of the evidence is 
against service connection for diverticulitis.  The 
preponderance of the evidence reflects that the Veteran does 
not currently have this condition.

The claims file contains post-service VA treatment records.  
However, they are negative for any complaints, symptoms, 
findings or diagnoses of diverticulitis.  The report of a 
January 2005 VA examination conducted for the Veteran's 
diabetes mellitus, which included examination of his 
digestive system, is negative for any complaints, symptoms, 
findings or diagnoses related to diverticulitis.  

The Board recognizes the Veteran's assertions that he has 
diverticulitis, due to military service.  As a layperson, 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Thus, his own 
contentions do not constitute competent medical evidence that 
he now has diverticulitis.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no evidence of diverticulitis, service 
connection is not warranted.


ORDER

Service connection for diverticulitis is denied.


REMAND

A preliminary review of the Veteran's claim for service 
connection for diabetes mellitus reflects that it requires 
additional development.  

Current medical evidence shows that the Veteran currently 
suffers from diabetes. The Veteran contends that he had his 
onset of diabetes mellitus during active duty for training 
(ACTDUTRA) with the Army Reserve in September 1998.  Indeed, 
a November 2003 Medical Evaluation Board (MEB) indicates that 
the onset of diabetes was in 1998.  The Veteran submitted a 
summary record of his Army Reserve service as evidence that 
his September 1998 service was ACTDUTRA.  However, the record 
does not show whether the Veteran's September 1998 service 
was ACTDUTRA or inactive duty for training (INACTDUTRA).  

The distinction between ACTDUTRA and INACTDUTRA is important 
in this case because the term "active service" includes any 
period of ACTDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a),(c), (d).  However, for INACDUTRA service, a 
claimant may only receive service connection for an injury 
incurred during such, but not diseases (except for myocardial 
infarction, cardiac arrest, or cerebrovascular accident).  
38 U.S.C.A. § 101(24) (C); 38 C.F.R. § 3.6(a).  Thus, in the 
current case all periods of ACTDUTRA and INACDUTRA during the 
Veteran's reserve service must be verified so that VA may 
make a determination as to whether the Veteran's diabetes, 
which began in 1998, was incurred during a period of ACDUTRA 
or INACDUTRA.

In addition, during the Veteran's June 2009 hearing he 
testified that after his diabetes mellitus became known in 
September 1998, he was immediately treated at Marksville 
Hospital and then transferred to Ochsner Hospital in New 
Orleans, where he stayed for two to three weeks.  The 
Veteran's representative stated that medical records from 
Ochsner Hospital were in the claims file.  However, the 
Board's own review of the claims file indicates that they are 
not.  Records from the Avoyelles Hospital in Marksville, 
Louisiana, and Ochsner Hospital in Jefferson, Louisiana, if 
available, are necessary for the proper adjudication of the 
Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency to verify all of the 
Veteran's periods of active duty, 
ACDUTRA, and INACDUTRA.  

2.  After obtaining any necessary 
authorization and information from the 
Veteran, attempt obtain all relevant 
treatment records from Avoyelles 
Hospital in Marksville, Louisiana, and 
Ochsner Hospital Jefferson, Louisiana,.  
If such records are not available, the 
reason for their unavailability shall 
be documented in the claims file, and 
the Veteran properly notified. 

3.  Then, readjudicate the Veteran's 
claim for service connection for 
diabetes mellitus.  In so doing, the 
RO/AMC may take whatever procedural and 
evidentiary development necessary for a 
full an fair adjudication of the 
Veteran's claim.  Such development may 
include obtaining a medical examination 
and opinion.  If any benefit sought on 
appeal remains denied, provide the 
Veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


